Citation Nr: 1616089	
Decision Date: 04/21/16    Archive Date: 05/04/16

DOCKET NO.  10-12 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel



INTRODUCTION

The Veteran served on active duty from October 1984 to July 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office in (RO) in Manchester, New Hampshire.

The Board observes that in her March 2010 substantive appeal (VA Form 9) the
Veteran requested a Board hearing before a Veterans Law Judge sitting at the RO.  In a July 2010 letter, she was advised that her requested hearing had been scheduled for August 2010; however, in August 2010 she advised the RO that she would not be able to attend her scheduled Board hearing.  Therefore, the Veteran's request for a Board hearing is considered withdrawn.  38 C F R § 20.704(e) (2015).

The Veteran's claim was remanded in September 2013 for additional development.

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The September 2013 Board remand noted that the Veteran had multiple diagnoses of PTSD due to military sexual trauma (MST) and remanded the claim for further development.  In relevant part, the Board directed that the Veteran be scheduled for a VA examination to determine the nature and etiology of her claimed psychiatric disorder(s).

The Veteran was scheduled for a VA examination in October 2013, but failed to attend.  After the claim was returned to the Board, in March 2015 the Veteran called requesting that another examination be scheduled, as she had been unable to attend the prior examination due to travel problems.  If possible, she requested that the examination be scheduled on a Monday.  In April 2015, the Veteran called to say that she had missed the October 2013 examination due to lack of transportation, but requested that a new examination be scheduled.  She indicated that an examination date on a Thursday was preferable, given that public transportation was available on that day.

Thus, the Veteran has provided a valid reason for missing the prior examination and indicated a desire and intent to appear at a future scheduled examination.

A primary basis for the September 2013 Board remand was the absence of a clear description of the Veteran's claimed in-service stressors.  Since that time, additional records added to the claims file support the Veteran's assertions of multiple in-service assaults.  A November 2008 VA mental health treatment record noted pre-service abuse by her step-mother and a total of 4 sexual assaults between the ages of 11 and 15.  She also reported 4 in-service assaults, including 2 aboard the U.S.S. Cape Cod. 

In February 2009, the Veteran reported having been raped aboard the U.S.S. Cape Cod in 1987.   

In December 2009, the Veteran indicated that she was raped in September 1986 and December 1986.  The treatment record indicated that the rapes were described during the treatment session, but the record did not detail the specifics of the incident other than to note that on both occasions she was grabbed from behind and involved vaginal penetration.  In addition, she reported that it was the culture of the times not to discuss sexual harassments and assaults.  The reports apparently were written down, so the Veteran could include them in her claim.  These do not appear to have been associated with the claims file.  

A March 2011 VA anesthesia record indicated that the Veteran had a history of being anally raped.

Multiple VA mental health records between November 2011 and July 2013 included the Veteran's reports of being assaulted and raped twice in 1987/88 aboard the U.S.S. Cape Cod where she was grabbed from behind and had her pants and belt slit.  

In light of the foregoing, the Board concludes that another VA examination should be scheduled.  The appellant is hereby informed that if she is unable to attend an examination, she must provide advance notice.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA psychiatric examination, to include an interview of the Veteran and any appropriate testing.  The electronic claims file should be made available to the examiner for review and the examiner should indicate that has been reviewed. 

The examiner should offer an opinion as to whether he or she believes that the claimed assaults and harassment actually occurred.  In reaching an opinion, the examiner should consider whether there is evidence of behavior changes in service sufficient to corroborate that the claimed personal assaults and sexual harassment occurred.  Evidence of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. 

In reaching that conclusion, the examiner is invited to consider the Veteran's partial description of the claimed in-service events during VA treatment visits in November 2008, February 2009, and December 2009.

If the Veteran is diagnosed with PTSD, the examiner is requested to provide an opinion as to whether the diagnosed disorder is related to any confirmed in-service stressor(s).  In this regard, the examiner is requested to specifically discuss whether each stressor meets the criteria required under the appropriate DSM criteria.  If a diagnosis of PTSD due to MST is not made, the examiner is requested to reconcile this opinion with the numerous VA treatment records providing such a diagnosis.

As to any other diagnosed acquired psychiatric disorder, the examiner is requested to opine as to whether it is at least as likely as not that the diagnosed psychiatric disorder was incurred in or is otherwise related to military service.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

3.  After the above is complete, readjudicate the Veteran's claim.  If a complete grant of all benefits requested is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and her representative.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




